



KEP PARTICIPANTS


BREITBURN ENERGY PARTNERS LP
AMENDED AND RESTATED INCENTIVE BONUS AWARD AGREEMENT
Pursuant to this Amended and Restated Incentive Bonus Award Agreement, dated as
of September 16, 2016 (the “Agreement”), Breitburn GP LLC (the “Company”), as
the general partner of Breitburn Energy Partners LP, a Delaware limited
partnership (the “Partnership”), hereby grants to the individual set forth on
Exhibit A hereto (the “Participant”) the following award of an incentive bonus
(the “Award”), pursuant and subject to the terms and conditions of this
Agreement. Except as otherwise expressly provided herein, this Agreement amends
and restates that certain Incentive Bonus Award Agreement dated May 11, 2016
between the Company and the Participant (the “Original Agreement”). Except as
otherwise expressly provided herein, all capitalized terms used in this
Agreement, but not defined, shall have the meanings provided in the
Partnership’s First Amended and Restated 2006 Long-Term Incentive Plan (the
“Plan”). Certain other capitalized terms used herein are defined in Section 13
below. For the avoidance of doubt, the Award is neither granted under, nor
subject to the terms of, the Plan.
GRANT NOTICE
Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
Minimum, Target, Maximum Annual Cash Award; Grant Date: Each of the Minimum
Annual Cash Award, Target Annual Cash Award, Maximum Annual Cash Award and Grant
Date of the Award are set forth on Exhibit A hereto.
Earned Award; Vesting of Award: The portion of the Award earned (if any) shall
be determined in accordance with Exhibit A hereto (the portion of the Award so
earned, if any, the “Earned Award”). The Earned Award (if any) shall become
vested and non-forfeitable as of December 31, 2016 (the “Vesting Date”), subject
to the Participant’s continued service as an Employee through such date. In
addition, the Award shall be subject to accelerated vesting as set forth in
Section 3 of the Terms and Conditions of Incentive Bonus below and to the
“Repayment” provision set forth below in the Grant Notice.
Payment: Any Earned Award shall be paid to the Participant in cash, less any
applicable tax withholdings, within forty-five (45) days following the December
31, 2016 Vesting Date (with the exact date of payment determined by the Company
in its sole discretion). Notwithstanding the foregoing, and without regard to
whether any such portion of the Award has become an Earned Award, for each of
the first three calendar quarters of 2016, subject to the Participant’s
continued service as an Employee through the last day of each such quarter (or,
in the case of the first calendar quarter, May 11, 2016), the Company shall pay
to the Participant, as an advance against the Earned Award, a lump-sum cash
amount equal to twenty-five percent (25%) of (i) with respect to the third
calendar quarter of 2016, the Target Annual Cash Award set forth on Exhibit A to
this Grant Notice, or (ii) with respect to the first and second quarters of
2016, the Target Annual Cash Award set forth on Exhibit A to the Original
Agreement (each such quarterly advance, an “Advance




--------------------------------------------------------------------------------




Payment”); provided, that the Company may, in its sole and absolute discretion,
increase or decrease the amount of any Advance Payment by up to ten percent
(10%) of the Advance Payment. The final day of each of the first three calendar
quarters of 2016 (or, in the case of the first calendar quarter, May 11, 2016)
shall be deemed the “Vesting Date” for any Advance Payment of the Award. The
Advance Payments for the first and second quarters of 2016 have been previously
made and receipt is hereby acknowledged. The Advance Payment (as so increased or
decreased) with respect to the third quarter of 2016 shall be paid to the
Participant in cash, less any applicable tax withholdings, within forty-five
(45) days following the applicable quarterly Vesting Date (with the exact date
of payment determined by the Company in its sole discretion).Each Advance
Payment shall reduce, on a dollar-for-dollar basis, the amount of the Earned
Award ultimately paid to the Participant (but not below zero).
Termination of Award: Except as set forth in Section 3 of the Terms and
Conditions of Incentive Bonus below, if the applicable Vesting Date has not
occurred with respect to any portion of the Award prior to or in connection with
the Participant’s Termination of Service for any reason, such portion of the
Award shall automatically be forfeited by the Participant upon such Termination
of Service without further action and without payment of consideration therefor.
In addition, in the event that any portion of the Award fails to become an
Earned Award by reason of the failure to satisfy the applicable performance
metric(s) set forth on Exhibit A hereto, such portion of the Award that fails to
become an Earned Award (other than any Advance Payments previously made to the
Participant) shall thereupon automatically be forfeited by the Participant
without further action and without payment of consideration therefor.
Repayment: In the event of the Participant’s Termination of Service (i) due to
the Participant’s retirement or voluntary resignation other than for Good Reason
or (ii) by the Employer for Cause, in each case, prior to April 15, 2017, the
Participant shall, within ten business days following the Termination of
Service, repay to the Company any portion of the Award (including any Advance
Payment(s)) that had been paid to the Participant prior to such Termination of
Service, net of any taxes paid by the Participant in respect of such portion of
the Award (for the avoidance of doubt, such payment shall be required
notwithstanding the occurrence of a Vesting Date with respect to any such
portion of the Award).
Adjustment: Notwithstanding anything herein to the contrary, in the event that
the Company determines, in its sole discretion, that an adjustment to any of the
terms or conditions set forth on Exhibit A hereto is appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
by the Company to be made available pursuant to this Agreement, the Company may
make equitable adjustments, if any, to any of the terms or conditions set forth
on Exhibit A hereto. The Company may make such adjustments at any time, and all
such adjustments shall be final, conclusive and binding upon all persons,
including, but not limited to, the Company, the Employer, any of their
respective Affiliates, the Participant and any beneficiary of the Participant.


- 2 -

--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF INCENTIVE BONUS
1.Cancellation of Incentive Bonus Award.  The Participant hereby acknowledges
and reaffirms that, as a material inducement to the Company to enter into the
Original Agreement and this Agreement, and as a condition to the Participant’s
eligibility to receive the Award hereunder, effective as of the May 11, 2016,
the incentive bonus award granted to the Participant pursuant to that certain
Incentive Bonus Award Agreement, dated as of January 28, 2016, between the
Company and the Participant was cancelled and terminated, and the Participant
hereby acknowledges and agrees that, as of May 11, 2016, the Participant had,
and the Participant currently has, no further right, claim, entitlement or
interest in or to such incentive bonus award.
2.Grant. The Company hereby grants to the Participant, as of the Grant Date, an
incentive bonus Award in the amounts set forth on Exhibit A hereto, subject to
all of the terms and conditions contained in this Agreement; provided, that,
with respect to any Advance Payment in respect of the first and second quarters
of 2016, such Advance Payments shall continue to be subject to the terms and
conditions set forth on Exhibit A to the Original Agreement.
3.Vesting and Termination. The Earned Award shall vest and be paid to the
Participant in accordance with the Grant Notice above, provided, that, upon the
first to occur of (i) the Participant’s Termination of Service by the Employer
without Cause, by the Participant for Good Reason or due to the Participant’s
death or Disability, (ii) a Change of Control or (iii) the effective date of a
plan of reorganization of the Company, the Partnership or the Employer in a case
under Chapter 11 of the Bankruptcy Code, in each case prior to December 31,
2016, any portion of the Target Cash Award set forth on Exhibit A that is then
unpaid and outstanding shall become an Earned Award and vest in full (and, for
the avoidance of doubt, no portion of the Maximum Award set forth on Exhibit A
shall be deemed earned or vested). The date of any event described in clause
(i), (ii) or (iii) of the preceding sentence shall be deemed the “Vesting Date”
for any portion of the Target Cash Award that becomes an Earned Award and vests
in connection therewith as provided in this Section 3. Except as set forth in
this Section 3, no portion of the Award that has not become vested at the date
of the Participant’s Termination of Service shall thereafter become vested
and/or payable.
4.Non-Transferability. The Award may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution. Neither the Award nor any interest or right therein shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
5.No Effect on Employment. Nothing in this Agreement shall confer upon the
Participant any right to serve or continue to serve as an Employee, Director or
Consultant.
6.Withholding; Tax Consultation. The Employer or the Company may withhold from
any amount payable under this Agreement or otherwise with respect to the Award
such federal, state, or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.


- 3 -

--------------------------------------------------------------------------------




None of the Company or its Affiliates has made any warranty or representation to
the Participant with respect to the income tax consequences of the issuance of
the Award or the transactions contemplated by this Agreement, and the
Participant is in no manner relying on such entities or their representatives
for an assessment of such tax consequences. The Participant understands that the
Participant may suffer adverse tax consequences in connection with the Award
granted pursuant to this Agreement. The Participant represents that the
Participant has consulted with any tax consultants that the Participant deems
advisable in connection with the Award and that the Participant is not relying
on the Company or any of its Affiliates for tax advice.
7.Severability. If any provision in this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement, which shall remain in full force and effect.
8.Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Company, provided that no change shall materially
reduce the rights or benefits of the Participant with respect to the Award
without the consent of the Participant. Except as provided in the preceding
sentence, this Agreement cannot be modified, altered or amended, except by an
agreement, in writing, signed by both the Company and the Participant.
9.Determinations Binding. All determinations, interpretations, and other
decisions under or with respect to this Award shall be within the sole
discretion of the Company, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, the Participant, and any beneficiary of the Award.
10.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
11.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
12.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
13.Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement (“Section 409A”). To the
extent that the Company determines that any portion of the Award may be or
become subject to Section 409A, the Company may amend this Agreement in a manner
intended to comply with the requirements of Section 409A or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to (a) exempt the Award
from Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect


- 4 -

--------------------------------------------------------------------------------




to the Award, or (b) comply with the requirements of Section 409A; provided,
however, that nothing in this Agreement shall create any obligation on the part
of the Company to adopt any such amendment or take any such other action or any
liability for doing so or failure to do so. Notwithstanding anything to the
contrary in this Agreement, no amounts payable under this Agreement shall be
paid to the Participant prior to the expiration of the six-month period
following the Participant’s “separation from service” (within the meaning of
Code Section 409A(a)(2)(A)(i)) to the extent that the Company determines that
paying such amounts prior to the expiration of such six-month period would
result in a prohibited distribution under Code Section 409A(a)(2)(B)(i). If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of the applicable six-month
period (or such earlier date upon which such amounts can be paid under Section
409A without resulting in a prohibited distribution, including as a result of
the Participant’s death), such amounts shall be paid to the Participant.
14.Entire Agreement. The Participant and the Company agree that this Agreement,
and the portions of the Original Agreement expressly incorporated herein, set
forth the entire agreement between the Participant and the Company regarding the
subject matter referenced herein and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matters, including without limitation the Original Agreement (except as
expressly incorporated herein).
15.Definitions. For purposes of this Agreement, when capitalized herein, the
terms below shall have the following meanings:
“Cause” means (i) any material failure or neglect by the Participant to perform
his or her duties or responsibilities to the Employer; (ii) any act of fraud,
embezzlement, theft, misappropriation or dishonesty by the Participant relating
to the Employer or its business or assets; (iii) the Participant’s commission of
a felony or other crime involving moral turpitude; (iv) any gross negligence or
intentional misconduct on the part of the Participant in the conduct of his
duties and responsibilities with the Employer or which adversely affects the
image, reputation or business of the Employer or its affiliates; or (v) any
material breach by the Participant of any written agreement between the Employer
and the Participant.  
“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events:
(i)    any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company, shall become the beneficial owner, directly or indirectly, by way of
merger, consolidation, recapitalization, reorganization or otherwise, of 50% or
more of the combined voting power of the equity interests or of a controlling
interest in Breitburn Management Company LLC, the Company or the Partnership;
(ii)    the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership;
(iii)    the sale or other disposition by either the Company or the Partnership
of all or substantially all of its assets in one or more transactions to any
Person other than the Company or an Affiliate of the Company;


- 5 -

--------------------------------------------------------------------------------




(iv)    a transaction resulting in a Person other than the Company or an
Affiliate of the Company being the general partner of the Partnership; or
(v)    any time at which individuals who, as of the Grant Date, constitute the
board of directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Grant Date whose election, or
nomination for election by the Partnership’s unitholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board will
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as the result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board.
“Disability” means a condition that entitles the Participant to receive benefits
under an applicable Employer long-term disability insurance plan, or, if the
Participant is not covered by such a plan, a condition that would entitle the
Participant to such benefits had the Participant been covered under such a plan.
“Employer” means Breitburn Management Company LLC or a successor employer.
“Good Reason” means a relocation by the Employer of the Participant’s principal
place of employment, without the Participant’s consent, in excess of 50 miles
from the Participant’s principal place of employment as of the Grant Date.
Notwithstanding the foregoing, the Participant shall not have Good Reason to
terminate the Participant’s employment on such basis unless the event giving
rise to Good Reason is not fully remedied within 30 days after receipt by the
Company of a written notice from the Participant of such event, which written
notice must be provided within 90 days of the initial occurrence of such event,
and the Participant must resign from employment, if at all, no later than 90
days following the Company’s failure to remedy such event.
“Termination of Service” means a termination of the Participant’s service as an
Employee.
[Signature Page Follows]




- 6 -

--------------------------------------------------------------------------------





The Participant’s signature below indicates the Participant’s agreement with and
understanding that this Award is subject to all of the terms and conditions
contained in this Agreement. The Participant further acknowledges that the
Participant has read and understands this Agreement, which contains the specific
terms and conditions of this Award. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Company
upon any questions arising under this Agreement or with respect to this Award.




PARTICIPANT    




By: _______________________________________




Print Name: _______________________________










BREITBURN GP LLC


                        
Name: Halbert S. Washburn
Title: Chief Executive Officer






--------------------------------------------------------------------------------






KEP PARTICIPANTS


AMENDED AND RESTATED EXHIBIT A
INCENTIVE BONUS AWARD
Participant:    _____________________
Minimum Annual Cash Award:    $ ________
Target Annual Cash Award    :    $ ________
Maximum Annual Cash Award:    $ ________
Grant Date:    May 11, 2016
Calculating Award Payments: The Award will be earned 50% based on achievement of
the 2016 Production Performance and 50% based on Lease Operating Expense (“LOE”)
Performance metrics set forth below, as determined by the Company. For
performance between the “Minimum” and “Target” levels and the “Target” and
“Maximum” levels, the Earned Award in respect of each applicable performance
metric will be determined using linear interpolation.
 
Minimum
Target
Maximum
Performance Metrics
2016 Production Performance (MMBoe)






Less than 17.70
18.25
Greater than or equal to 18.80
2016 LOE Performance ($ in millions)


Greater than $319.2
$294.6
Less than $270.0



With respect to the Company’s 2016 fiscal year, the Company may, in its sole and
absolute discretion, increase or decrease the amount of the “Earned Award” by up
to ten percent (10%) of the Earned Award. Payment of the Earned Award shall be
reduced (but not below zero) by the sum of all Advance Payments paid to the
Participant with respect to the Company’s 2016 fiscal year, as set forth in the
Grant Notice.






